Lamorelle, P. J.,
dissenting.
I am still of opinion, as set forth in my adjudication, that Cushing was more than a creditor and, therefore, should not be classed only as a creditor, as maintained in the majority opinion; nor do I see that any of the authorities cited bear upon what I deem the real question. Title to the real estate was in the bank by deed unrecorded; the record title was in Cushing, and because of the law of this Commonwealth the holder of the recorded title may be compelled to pay the taxes on real estate. Such tax Cushing had to pay, but between him and the bank it was the bank’s debt, and in creating a fund for bank creditors, he should not be penalized by what, in effect, is a double, or at least partially double payment; in short, he should be substituted for the bank and the fund he helps now to create for creditors (and for creditors only) should be depleted to the extent that the bank and its creditors benefit, and that is his double payment. I would dismiss the exceptions.